Supreme Court of Florida
                                   ____________

                                   No. SC18-476
                                   ____________

                          KENNETH L. SHIRAH, SR.,
                                Petitioner,

                                         vs.

                               STATE OF FLORIDA,
                                   Respondent.

                                 October 19, 2018

PER CURIAM.

      This case is before the Court on the petition of Kenneth L. Shirah, Sr. for a

writ of habeas corpus. We have jurisdiction. See art. V, § 3(b)(9), Fla. Const. By

order dated July 10, 2018, we dismissed Shirah’s petition as facially insufficient.

Shirah v. State, No. SC18-476, Order at 1, 2018 WL 3360586 (Fla. July 10, 2018).

Concurrent with the dismissal of the petition, we expressly retained jurisdiction to

pursue possible sanctions against Shirah. Id.; see Fla. R. App. P. 9.410(a)

(Sanctions; Court’s Motion).

      Shirah was convicted in the Circuit Court for the Fourteenth Judicial Circuit,

in and for Holmes County, Florida, of two counts of coercing a child to perform a
sex act (case number 301992CF000178XXAXMX), and sentenced to a seventeen-

year term of imprisonment for each count in 1993. Shirah was released from

custody in 2000.

      Shirah began filing petitions with the Court in 2000. Since that time, he has

filed thirteen previous petitions and notices related to his convictions in circuit

court case number 301992CF000178XXAXMX.1 Seven of these filings have been

habeas petitions that were dismissed as facially insufficient, while the remainder

were dismissed on other grounds, denied, or transferred. The habeas petition in

this case was no exception. The petition contained scattered references to Shirah’s




       1. See Shirah v. Jones, No. SC17-457, 2017 WL 1399834 (Fla. Apr. 19,
2017) (habeas petition dismissed as facially insufficient); Shirah v. State, No.
SC17-59, 2017 WL 944243 (Fla. Mar. 10, 2017) (habeas petition dismissed as
facially insufficient); Shirah v. State, No. SC16-449, 2016 WL 1583844 (Fla. Apr.
20, 2016) (notice administratively dismissed); Shirah v. State, No. SC15-1385 (Fla.
Sept. 9, 2015) (mandamus petition transferred); Shirah v. State, 177 So. 3d 1271
(Fla. 2015) (table) (No. SC15-703) (habeas petition dismissed as facially
insufficient); Shirah v. State, 163 So. 3d 513 (Fla. 2015) (table) (No. SC14-2457)
(habeas petition dismissed as facially insufficient); Shirah v. State, 147 So. 3d 527
(Fla. 2014) (table) (No. SC14-776) (habeas petition dismissed as facially
insufficient); Shirah v. State, 145 So. 3d 828 (Fla. 2014) (table) (No. SC13-2564)
(habeas petition dismissed as a repetitive transfer); Shirah v. State, 135 So. 3d 290
(Fla. 2013) (table) (No. SC13-1714) (habeas petition dismissed for failure to
comply); Shirah v. State, 84 So. 3d 1032 (Fla. 2012) (table) (No. SC12-183)
(habeas petition dismissed as facially insufficient); Shirah v. Buss, 64 So. 3d 118
(Fla. 2011) (table) (No. SC11-609) (habeas petition dismissed as facially
insufficient); Shirah v. McNeil, No. SC10-149 (Fla. Apr. 13, 2010) (mandamus
petition transferred); Shirah v. State, 770 So. 2d 160 (Fla. 2000) (table) (No. SC00-
1449) (habeas petition denied as procedurally barred).


                                         -2-
convictions and sentences, but was otherwise nearly incomprehensible. Because

this was Shirah’s fourteenth petition or notice pertaining to his convictions filed in

this Court since 2000, and the eighth such petition to be dismissed as facially

insufficient, we issued an order directing Shirah to show cause why he should not

be prohibited from filing any further pro se documents in this Court related to the

above-stated case. Shirah failed to file a response to the order to show cause.

      This Court has exercised its inherent authority to sanction litigants who

abuse the judicial process and burden its limited resources with repeated requests

for relief that are either frivolous or devoid of merit. E.g., Hickmon v. Jones, 237

So. 3d 932 (Fla. 2018); Woodson v. State, 242 So. 3d 315 (Fla. 2018). Through his

persistent history of filing pro se petitions that were frivolous, meritless, or

otherwise inappropriate for this Court’s review, Shirah has abused the judicial

process and burdened this Court’s limited judicial resources. His filings indicate a

lack of understanding of the appellate process and that he is unwilling or unable to

gain an understanding of it. Shirah did not respond to the order to show cause,

thus failing to offer any justification or express any regret for his repeated misuse

of this Court’s resources. We are therefore convinced that, if not restrained, Shirah

will continue to abuse the judicial process and burden this Court with frivolous and

meritless filings pertaining to circuit court case number

301992CF000178XXAXMX.


                                          -3-
         Accordingly, we direct the Clerk of this Court to reject any future pleadings

or other requests for relief submitted by Kenneth L. Shirah, Sr. that pertain to

circuit court case number 301992CF000178XXAXMX, unless such filings are

signed by a member in good standing of The Florida Bar. Henceforth, Shirah may

only petition the Court about his convictions or sentences in case number

301992CF000178XXAXMX through the assistance of counsel whenever such

counsel determines that the proceeding may have merit and can be filed in good

faith.

         It is so ordered.

CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA,
and LAWSON, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

Original Proceeding – Habeas Corpus

Kenneth L. Shirah, Sr., pro se, Tallahassee, Florida,

         for Petitioner

No appearance for Respondent




                                          -4-